—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Bogacz, J.), dated January 7, 1999, which, upon a fact-finding order of the same court, dated December 14, 1998, made after a hearing, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of assault in the third degree, adjudged him to be a juvenile delinquent and placed him with the New York State Office of Children and Family Services for 12 months. The appeal brings up for review the fact-finding order dated December 14, 1998.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, and the petition is dismissed.
The appellant contends that the Family Court erred in denying his motion for a Sandoval hearing. We agree. The Family Court’s refusal to hold a Sandoval hearing denied the appellant of his right to testify on his own behalf (see, People v Sandoval, 34 NY2d 371; cf., People v Oglesby, 137 AD2d 840) and thereby denied the appellant a fair trial.
In light of the fact that the appellant has already served the maximum period of placement we dismiss the petition in the interest of justice (see, Matter of James D. H., 254 AD2d 290; Matter of Herbert RR., 214 AD2d 891; Matter of Cereg L., 140 AD2d 609). O’Brien, J. P., Santucci, Florio and Smith, JJ., concur.